FILE COPY




                              IN THE SUPREME COURT OF TEXAS
                                        -- -- -- --


NO. 16-0122

 LAZO TECHNOLOGIES, INC., W&R
 TECHNOLOGY LLC D/B/A ATS
 SOUTH D/B/A ADVANCED
                                                   §
 TECHNOLOGY SOLUTIONS SOUTH
                                                   §
 AND EDDIE HILL D/B/A HILL                                                          Dallas County,
                                                   §
 PROFESSIONAL SERVICES
                                                   §
 v.                                                                                    5th District.
                                                   §
 HEWLETT-PACKARD COMPANY,
                                                   §
 GARRETT GOETERS, DAN
 WAMPLER, SHEARRARD THOMAS
 AND DOES 1-5




                                                                                      April 22, 2016

        Petitioners' petition for review, filed herein in the above numbered and styled case, having
 been duly considered, is ordered, and hereby is, denied.


                                       

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify that
 the above and attached is a true and correct copy of the orders of the Supreme Court of Texas in the
 case numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, LAZO TECHNOLOGIES, INC., W&R TECHNOLOGY
 LLC D/B/A ATS SOUTH D/B/A ADVANCED TECHNOLOGY SOLUTIONS SOUTH AND
 EDDIE HILL D/B/A HILL PROFESSIONAL SERVICES, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this the
 2nd day of June, 2016.



                                                        Blake A. Hawthorne, Clerk

                                                        By Monica Zamarripa, Deputy Clerk